United States District Court

NORTHERN DISTRICT OF 'FEXAS
l)ALLAS DIVISION

RONNIE ROBBINS, AND ALL

oTnERs siMILARLY stTUATBD
UNDER 29 U.s.C. 216(13)

ClVlL ACTION NO. 3116-CV-O793-S

XTo ENERGY, tNC. (a/t</a
BXXONMOBIL)

W'JGO'JCMCO'>CO‘>EO>CO'DCOOEO'>€O’J

MEMORANDUM OPINION AND ORDER

Before the Court is Defendant’s third l\/Iotion to Dismiss Plaintiff”s Overbroad Class
Defmition and Related Class Allegations {ECF No. 60]. The Court has twice provided a roadmap
to Plaintiff Ronnie Robbins (“Robbins”) outlining the issues with his pleadings Because Robbins
again failed to heed the Court’s advice, the Court grants the Motion and dismisses the collective
action elements of Robbins’s Third Ainended Cornplaint with prejudice

I. BACKGROUND

Pursuant to Special Order 3-318, this case was transferred from the docket of Chief Judge
Barbara M.G. Lynn to the docket of this Court on l\/larch 8, 2018.

On March 21, 2016, Plaintiff Ronnie Rolabins (“Robbins”) filed a collective action against
XTO Energy, lnc. (“XTO”), alleging it failed to pay him and other similarly situated employees
overtime in violation ofthe Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 206-07, 215(a)(2).
He sought, and was granted, leave to file an Amended Complaint. He filed the Amended
Cornplaint on Decem'oer 27, 20§6. ln the Amended Complaint, Robbins alleged he was

responsible for inspecting and operating well equipment, as weil as performing other routine

 

 

duties. Arn. Compl. 11 13. He defined the proposed class as current and former frontiine oilfield
workers, including lease operators, automation technicians, and other production»side workers. [d.
11 3. Robi)ins claimed that XTO classified Robbins and similarly situated employees as non~
exempt, overtime-etigible employees, yet failed to pay them overtime when they worked more
than 40 hours per week. ld. 1111 t4~i5.

X'i`O moved to dismiss the Amended Compiaint. On Juiy 28, 2017, the Court granted
XTO’s motion and afforded Robbins the opportunity to repiead. See Order 4 (“Lynn Order”). The
issues identified in the Lynn Order were: (l) failure to cite the date range worked or when the
FLSA violations aliegediy occurred; (2) failure to state the number of hours for which Robbins
was aliegediy undercompensated; (3) failure to state where the alleged FLSA vioiations occurred;
and (4) failure to describe the class members’ work or state the common attributes among them.
See id. “Overall, the . . . Amended Complaint [did} not adequately put Defendant on notice of the
characteristics of the members of the purported class.” Ia'.

Robbins filed the Second Amended Complaint on September 5, 2017. Robbins amended
the class definition to “consist of [XTO’s] Lease Operators empfoyed in the United States who (l)
were classified as non-exempt; and (2) did not receive an overtime compensation for overtime
work in one or more individual workweeks over the past three years.” Second Am. Compl. il 5.
This definition “include[d], without limitation, such job titles as ‘Lease Operator,’ ‘Pumper,’ and
ail job titles performing simitar duties.” ld. The duties uniting the job tities at issue were
“perform[ing] manual and technical labor at well sites to assist with oii and gas production.” Id.
jj 2. Robbins further aileged that XTO subjected class members to a common scheme to deprive
them of compensation for overtime hours worked See, e.g., iu'. jj 26. XTO aliegediy threatened

discipline if putative class members failed to meet minimum productivity requirements, thus

causing them to work more than 40 hours per week on a regular basis; refused to approve or pay
for all overtime hours worked; and instructed class members not to record all hours worked Id.
‘|Hi 20-22.

XTO moved to dismiss the Second Amended Compiaint, arguing that Robbins failed to
correct the deficiencies identified in the Lynn Order. On June 26, 2018, this Court granted the
motion and afforded Robbins another opportunity to replead See Order 9 (“Scholer Order”). Tlie
issues identified in the Schoier Order were: (l) failure to state where the alieged FLSA violations
occurred; and (2) failure to describe the putative class members’ work or state the common
attributes among them. Robbins filed his Third Amended Complaint on .iune 26, 2018, the same
day this Court issued the Scholer Order.

ln the Third Amended Compiaint, Robbins again amended the class definition to “consist
of Defendants’ Lease Operators in the United States who (l) were paid on a non~exempt salary
basis; (2) did not receive overtime compensation for overtime work performed in one or more
individual workweeks over the past three years; and (3) whose primary duty included the
performance of Production Work at weil sites.” Third Am. Compl. 1§ 6. Production Work, in turn,
is defined as “duties . . . performed outside at well sites[, including] (l) inspecting and maintaining
well sites; (2) operating, maintaining and repairing oilfield production equipment', (3) collecting
production data from well site sources', and (4) inputting data into Defendant’s computer system .
. . .” Ia’. jj 3. Again, Robbins alleges that XTO subjected class members to a common scheme to
deprive them of compensation for overtime hours worked by threatening discipiine if putative class
members failed to meet minimum productivity requirements, thus causing them to work more than
40 hours per week on a regular basis; refusing to approve or pay for all overtime hours worked;

and instructing class members not to record all hours worked ]d, 1111 23~26.

XTO moved to dismiss the Third Amended Complaint, arguing that it fails to correct the

deficiencies identified by the Lynn and Scholer Orders.
Il. LEGAL STANDARDS
A. The Rule 12(!)) (6) Smndm'd

"fo defeat a motion to dismiss filed pursuant to Federal Rule of Civii Procedure 12(b)(6), a
plaintiff must plead “enough facts to state a claim to relief that is piausible on its face.” Belf Arl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007); Relz`abie Cr)nsuftcmts, lnc. v. Earle, 517 F.3d 738,
742 (5th Cir. 2008). "l`o meet this “facial plausibility” standard, a plaintiff must “plead[} factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct aileged.” Ashcroj‘ v. !qbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must estabiish “more than a sheer possibility that a defendant has acted
unlawfully.” Id. The court must accept well»pleaded facts as true and view them in the light most
favorable to the plaintiff Soimier v. Sm!e Fcn'm Muf. Awo. las Co., 509 F.3d 673, 675 (Sth Cir.
2007). However, the court does not accept as true “conclusory allegations, unwarranted factual
inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d ?76, 780 (Sth Cir. 2007). A
plaintiffmust provide “more than iabels and conclusions, and a formuiaic recitation of the elements
ofa cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations omitted). “Factual
allegations must be enough to raise a right to relief above the speculative level . . . on the
assumption that ali the allegations in the complaint are true (even if doubtful in fact).” Id.

The ultimate question is whether the complaint states a valid ciaim when viewed in the
tight most favorable to the plaintiff GreatPfair/:s Tr. Co. v. Morgan Smnley Dean Wifler & Co.,

313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the

plaintiffs likelihood of success lt only determines whether the plaintiff has stated a claim upon
which relief can be granted Mcmn v. Aa’ams Rec:fty Co., 556 F.2d 288, 293 (5th Cir. 1977).
B. Dismissing Class Allegatious

As noted in the Scholer Order, this Court requires that “at the pleading stage, plaintiffs
asserting FLSA collective actions must make plausible allegations that there are similarly situated
employees with certain common alleged attributes that could support a collective action.” Ecoqm`j-
Tzep v. Hmvaz`ian Gri!l, No. 3:16-CV»0625-1\/l, 2016 WL 3745685, at *5 (N.D.'l`ex..luly12,2016)
(citation omitted). “[Al 12(b)(6) motion should nol succeed if the complaint gives ‘the defendant
fair notice ofthe putative class.”’ Flores v. ACT Evem Servs., Inc'., 55 F. Supp. 3d 928, 940 (N.D.
Tex. 2014) (quoting Dyer v. Lai-'c: ’s Tr'ucks, fnc., Civ. A. File No. l:12-CV-l785fl`WT, 2013 WL
609307, at *3 (N.D. Ga. Feb. 19, 2013)).

III. ANALYSIS 1

XTO argues that the Court should dismiss the Third Amended Complaint because Robbins
failed to allege adequately the number of hours for which Robbins was allegedly
undercompensated, the location of alleged FLSA violations, and the job duties common to the
putative class The Court will address each issue in turn.

As noted by XTO, the Third Amended Complaint fails to state the number of hours for
which Robbins was allegedly undercompensated. ln the Second Amended Complaint, Robbins
alleged that he worked “approximately 45 to 60 hours per workweek” during the l\/iay 2012 to
September 20l4 timeframe. Second Am. Compl. ll 15. 'fhe Court found this allegation sufficient,
but Robbins omitted it from the Tliii‘d Amended Complaint. Robbins notes in his response brief
that this omission was unintentional, and he attached a Fourth Amended Complaint fixing the error

to his response. Thus, the Court will not factor this deficiency into its analysis

Next, Robbins fails to state where the alleged FLSA violations occurred He alleges that
he personally “performed the majority of his work giving rise to his claims in Oklahoma and
Colorado,” but he does not limit the putative class to workers in those locations Third Am. Compl.
ll l7. “FLSA violations at one of a company’s multiple locations generally are not, without more,
sufficient to support company~wide notice.” Holf v. XTO Energy, Inc., No. MO:l6-CV-00162-
RAJ, 2016 WL l1083342, at *3 (W.D. Tex. Nov. l0, 2016) (quoting lit/eda v. Tecun Servs., Inc.,
Civ. A. No. H~10-4937, 20l1 WL 2566072, at *4-*6 (S.D. Tex. lune 28, 2011)). “However,
geographic commonality is not necessary to satisfy the FLSA collective action’s similarly situated
requirement, so long as the employees were impacted by a common policy.” Id. (citing Vargas v.
Rr.`chara’son Trident Co., Civ. A. No. H~09-l674, 2010 WL 730155, at *8 (S‘D. "l`ex. Feb. 22,
2010)). Thus, the crux of this Court’s inquiry is whether Robbins has adequately alleged a class
of individuals impacted by a common policy.

The Court holds that Robbins has failed to plausibly allege that “there are similarly situated
employees with certain common alleged attributes that could support a collective action.” Ecoqm_'j-
Tzep, 2016 WL 3745685, at *5. ln his Response, Robbins again relies on inapposite decisions
granting conditional certification motions The inquiry at the motion to dismiss stage is different
from the one at the conditional certification stage. At the motion to dismiss stage, courts ask
whether the defendant has fair notice of the putative class. See Ecoquij~]"zep, 2016 WL 3745685,
at *5. The focus is on whether the collective action allegations are “descriptive enough to give
rise to a plausible right to relief.” Creech v. Hofiday CVS, LLC, Civ. A. No. ll~46~BA.l-DLD,
2012 WL 4483384, at *3 (M.D. La. Sept. 28, 2012).

Robbins alleges that the potential class members are or were non-exempt salaried Lease

Operators who performed Production Work and who did not receive overtime compensation for

overtime work performed Unlike in the Second Amended Complaint, Robbins limits the putative
class members to individuals holding a single title_Lease Operator“~»»-that Robbins defines by
reference to XTO’s own website. See Cm'eer Oppc)rttmities, XTO ENERGY,
https://xtoenergy.com/en-us/'company/careers/career~opportunities (last visited Nov. 6, 2018)
(“Examples of Operations job titles include . . . Lease Operators[.]”). XTO contends that the use
of the term Lease Operator does not actually limit the class to one job title because Robbins notes
that Lease Operators are commonly referred to as “pumpers” and “gaugers.” Third Am. Compl. jt
2. According to XTO, “Puinper” and “Gauger” refer to distincthb titles Reply Br. 3. But, XTO
uses the term “Lease Operator” on its website to refer to a discrete job title. Thus, the Court reads
the Third Amended Complaint to include individuals who have or had the title of Lease Operator
during the relevant time. Only the individuals who meet these criteria could be included in
Robbins’s putative class

While the Court finds Robbins’s job title allegation is sufficient, the inquiry does not end
there. “[A]n FLSA plaintiff must allege specific facts describing the job duties of the alleged
‘similarly situated’ employees in order to provide a defendant with fair notice of who is in the
putative class and to survive Twc)mbly and Iqbcrl pleading standards.” Ainsworth v. Rod ’s Proa’.
Servs., LLC, Case No. A-lS-CA~605-SS, 2015 WL l3567093, at *3 (W.D. Tex. Aug. 28, 2015)
(citing Creech, 2012 WL 4483384, at *3). “A job title alone will not meet this standard.” Id.
Thus, Robbins cannot rest on the allegation that the putative class consists of “Lease Operators.”
He must also define the class with respect to shared job duties Further, as noted above, an FLSA
plaintiff must “allege facts sufficient to demonstrate that {he] and potential plaintiffs were victims
of a common policy or plan that violated the law.” Robinson v. RWLS, LLC, Civ. No‘ SA-lG~CA-

0020l~OLG, 2016 WL 9308422, at *2 (W.D. i`ex. Aug. 11, 20l6) (quoting England v. Admz'ns. of

the Tttlnne Ea'uc. thd, Civ. A. No. 16-3184, 2016 WL 3902595, at *4 (E.D. La. luly l9, 20l6)).
The Third Amended Complaint is insufficient with regard to both the job duties inquiry and the
common policy or plan inquiry.

As the Court noted in the Scholer Order, Robbins’s overreliance on conditional
certification cases masks the deficiencies in his allegations regarding the putative class’s common
job duties The conditional certification cases make clear that different job duties do not matter
only when they are not relevant or do not affect material facts See, e.g., Behnken i). Lumt`nam
Min. Co., LLC, 997 F. Supp. 2d 51l, 522 (N.D. Tex. 2014) (“[l]t appears from the record . . . that
the employees’ job classifications descriptions or duties do not affect any of the facts that are
material to plaintiffs’ claim.”); Nguyen v. l/ersacom, LLC, Civ. A. No. 3:13-CV-4689~D, 2015 WL
1400564, at *7 (N.D. "l`ex. l\/lar. 27, 2015) (finding diffei‘entjob classifications and responsibilities
not materially relevant at first stage of certification process based on “the record developed thus
far”). Robbins’s refusal to define the sharedjob duties with specificity renders the Court unable
to determine their relevance or import.

“"l`he description of plaintiffs job duties must be specific; an overly broad description is .
. . impermissible.” Ainswnrth, 2015 WL 13567093, at *3. Although the Third Amended
Complaint defines slightly more specific job duties, Robbins continues to insist that the list is not
exhaustive See Third Am. Compl. il 3 (“Lease operators[’] primary job duties are performed
outside atwell sites and include . . . .” (emphasis added)). F rom this allegation, XTO cannot glean
fair notice of who may be included in the potential class Robbins could broaden the class to any
individual performing any duty and argue that such duty was “included” in the Third Amended

Complaint’s nonexclusive list of “prirnary” duties

Further, the Third Amended Complaint is devoid of factual allegations from which the
Court can conclude that the putative class members were subject to a common policy or plan.
Collective actions that have survived motions to dismiss and/or that have been conditionally
certified share a common theme-the plaintiffs in those cases pointed to a specific policy that
impacted the entire proposed class See, e_g., llobinson, 2016 WL 9308422, at *3 (non-
disci‘etionaryjob bonuses/day rates)', Behnken, 997 F. Supp. 2d at 522 (mealtime practice); Aguilar
v. Complefe chr?dsct:h)ttr/'e, lnc., No. Civ. A. 3104-CV-0776-D, 2004 WL 2293842, at *2 (N.D.
Tex. 0ct. 7, 2004) (block rate scheme). ln the instant case, by contrast, Robbins vaguely alleges
that the use of performance appraisals and the enforcement of minimum productivity requirements
incentivized individuals to work more than 40 hours per week. He then states in conclusory
fashion that “Defendant knew” about the overtime work but refused to approve or pay for overtime
hours and that “Defendant instructed” putative class members not to record overtime hours Third
Am. Compl. fill 24-26. Based on these allegations supported only by a single anecdote from
Robbins’s personal experience, Robbins seeks to bring claims on behalf of all XTO Lease
Operators in fourteen states To reiterate, Robbins only alleges that he personally experienced
FLSA violations in, at most, two of those states in the absence of a tangible policy, Robbins needs
more facts to render his claim plausible and to survive a motion to dismiss Despite having four
chances to provide these facts he has failed to do so.

IV. CONCLUSION

For the foregoing reasons the Court grants XTO’s l\/lotion to Dismiss. 'fwo different
courts along with two prior motions to dismiss have put Robbins on notice of the defects in his
pleadings yet he has failed to plead an FLSA collective action. 'l`herefore, the Court finds that

amendment would be futile. See Ballcir‘ci v. Devon Energy Prod. Co., 678 F.3d 360, 364 (5th Cir.

2012) (“f)enial of leave to amend may be warranted for . . . futility of a proposed amendment.”
(citation omitted)). Fl` he Court thus dismisses Robbins’s collective action allegations with
prejudice Only Robbins’s individual FLSA claim will remain pending before the Court.

SO ORDERED.

g/».zc
sioNnD November 2 ,zois.

 
        

K’AREN GREN sCHOLER
UNITED s'rATEs msTRICT simon

 

 

 

